United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-61
Issued: April 17, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 17, 2013 appellant timely appealed the September 25, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.2
ISSUE
The issue is whether appellant sustained an injury-related right foot drop.

1
2

5 U.S.C. §§ 8101-8193 (2006).

The record on appeal contains evidence received after OWCP issued its September 25, 2013 decision. The
Board is precluded from considering evidence that was not in the case record at the time OWCP rendered its final
decision. 20 C.F.R. § 501.2(c)(1) (2012).

FACTUAL HISTORY
This case was previously before the Board.3 Appellant, a 64-year-old former
transportation security screener, has an accepted occupational disease claim for lumbar spinal
stenosis and bilateral leg sprains which arose on or about March 2, 2006.4 He attributed his
injury to lifting baggage at a checkpoint area over a 12-week period. OWCP approved a
March 15, 2007 laminectomy at L4-5 and an April 2, 2007 L4-5 anterior lumbar interbody
fusion. On August 20, 2007 appellant underwent a right knee arthroscopic procedure, which
OWCP authorized under claim number xxxxxx871.5 He resumed work on August 28, 2007 as a
driver’s license examiner for the Tennessee Department of Safety, a position he had held since
August 2006. When he returned to work in August 2007, appellant accepted a 90-day modified
assignment which was scheduled to expire on November 28, 2007. Once the 90-day period
ended, the employing establishment decided against retaining his services. Appellant, therefore,
filed a claim for wage-loss compensation (Form CA-7) with respect to his March 2, 2006
employment injury.6 He also filed a claim for a schedule award.
By decision dated March 12, 2008, OWCP denied appellant’s claim for temporary total
disability (TTD) on or after November 28, 2007. On March 25, 2008 it issued a decision
denying his claim for a schedule award. When the case was last on appeal, the Board affirmed
both decisions.7 OWCP has since expanded appellant’s claim to include acute respiratory failure
as an accepted condition.8 Also, it paid wage-loss compensation for TTD beginning
November 14, 2008 and placed him on the periodic compensation rolls effective
March 15, 2009.
OWCP authorized additional lumbar surgery, which was performed on May 11, 2009.9
Following his latest surgery, appellant continued to experience low back and right lower
extremity pain. In September 2009, his surgeon referred him to Dr. William H. Leone, a Board3

Docket Nos. 08-1351 & 08-1355 (issued November 7, 2008).

4

Appellant previously sustained an employment-related right knee strain on February 3, 2004 claim number
(xxxxxx815). He also injured his right knee on July 29, 2005, which OWCP accepted for right medial meniscus tear
claim number (xxxxxx871). Additionally, OWCP authorized right knee arthroscopic surgery which was performed
on September 29, 2005.
5

OWCP subsequently closed appellant’s July 29, 2005 right knee claim number (xxxxxx871) and included the
previously accepted right medial meniscus tear under the current claim number (xxxxxx368).
6

Appellant was already receiving compensation for a loss of wage-earning capacity due to his July 29, 2005 right
knee injury claim number (xxxxxx871).
7

The Board’s October 7, 2008 decision is incorporated herein by reference.

8

On November 14, 2008 appellant was being treated in the emergency room (ER) for extreme back pain. While
in the ER, he stopped breathing and was placed on a respirator. Appellant’s acute respiratory failure was attributed
to Ativan (benzodiazepine) he received in the ER and central alveolar hypoventilation.
9

Dr. Richard A. Berkman, a Board-certified neurosurgeon, performed a laminectomy and facetectomy at L2-3
and L3-4 with removal of previous scar cicatrix. Additionally, he removed pedicle screws at L4-5. Dr. Berkman
was also responsible for appellant’s two prior lumbar surgeries in March and April 2007.

2

certified anesthesiologist specializing in pain management. Dr. Leone treated appellant from
October 2009 through February 2011, at which time appellant relocated from Tennessee to
Arkansas. Dr. Leone’s latest diagnosis was lumbar radiculopathy and lumbar postlaminectomy
syndrome.
Dr. Michael R. Stone, a Board-certified anesthesiologist with a subspecialty in pain
medicine, began treating appellant on May 6, 2011. He noted that appellant was initially injured
on March 2, 2006 while working for the employing establishment. Dr. Stone examined appellant
and reviewed previous medical records, which included various operative reports and magnetic
resonance imaging (MRI) scans of the cervical and lumbar spine. His initial diagnosis was
lumbar radiculopathy, failed back syndrome and lumbar neuropathy. Appellant saw Dr. Stone
again on June 10, 2011 and had another follow-up appointment on September 23, 2011.
Dr. Stone’s September 23, 2011 physical examination findings included, inter alia, right foot
drop with some numbness of the right leg. He continued to diagnose lumbar radiculopathy,
failed back syndrome and lumbar neuropathy. Dr. Stone advised appellant to return in four
months. When he next saw appellant on January 6, 2012, he reported that appellant was using a
cane and had right foot drop. Physical examination also revealed that appellant was unstable
with his walking and was tender at L4-5 and L5-S1. Dr. Stone again diagnosed lumbar
radiculopathy, failed back syndrome and lumbar neuropathy. Appellant was to continue his
current medications, which included hydrocodone, Lyrica and Ambien.
Appellant continued to see Dr. Stone every three to four months. Dr. Stone’s March 2,
June 22 and September 28, 2012 treatment notes consistently reported findings of right foot drop
on physical examination. He continued to diagnose lumbar radiculopathy, failed back syndrome
and lumbar neuropathy.
When appellant returned on December 28, 2012, he continued to complain of low back
and right leg pain. Dr. Stone noted that appellant previously had right leg bracing, which
recently broke. On physical examination, he noted that appellant’s right foot drop was
prominent and that he walked with a cane. Dr. Stone also noted that appellant was having
difficulty with stumbling. Appellant’s lumbar area was mostly nontender and he had positive
straight leg raise at about 10 degrees on the right. Dr. Stone diagnosed lumbar radiculopathy,
failed back syndrome, lumbar neuropathy and foot drop, with dragging foot on the right. He
increased appellant’s hydrocodone dosage to help with his pain and recommended bracing to
help with his foot drop. Dr. Stone explained that appellant had a dragging foot that made him
unstable and more apt to fall. He reported similar findings on March 8, 2013. Dr. Stone added
that he was having difficulty contacting OWCP regarding the recommended bracing to help with
appellant’s foot drop, noting that he continued to walk with instability.
On March 13, 2013 OWCP advised appellant that it received notification of a possible
consequential condition of right foot drop in relation to his March 2, 2006 employment injury. It
further advised that Dr. Stone’s December 28, 2012 report was insufficient to establish that the
condition was causally related to the accepted injury, treatment received or any of the accepted
medical conditions. The letter included instructions for Dr. Stone regarding the required medical
evidence, as well as a statement of accepted facts. OWCP afforded appellant 30 days to submit
the requested information.

3

In a March 23, 2013 response, Dr. Stone explained that he treated appellant for lumbar
spine and leg pain, as wells as right foot drop. While he started seeing appellant in 2011, he
noted that the initial injury occurred five years earlier in 2006. Dr. Stone also reported that
appellant continued to have right foot drop. Additionally, he indicated that appellant’s brace was
broken and that he continued to try to get a new leg bracing system for him. Dr. Stone further
noted that foot drop had been present for several years before he first saw appellant. He stated
that the condition was related to appellant’s back pathology as evident on MRI scan. However,
Dr. Stone indicated that this occurred years before appellant became his patient. He reiterated
his diagnoses of lumbar radiculopathy, failed back syndrome, foot drop and lumbar neuropathy.
In an April 17, 2013 report, the district medical adviser (DMA) noted his disagreement
with appellant’s treating physician regarding the diagnosis of right foot drop. He noted that
Dr. Stone had not done any muscle testing of the right or left toes, foot or ankle and had not
measured the girth of appellant’s right leg in comparison to his left. The DMA also reviewed
other medical reports and commented that the medical records did not show on a clinical basis
that appellant had right foot drop. He found that there was no medical basis to accept right foot
drop as being consequential to the conditions already accepted by OWCP.
In follow-up treatment notes dated June 7 and August 16, 2013, Dr. Stone continued to
diagnose lumbar radiculopathy, failed back syndrome, lumbar neuropathy and foot drop.
OWCP referred appellant to Dr. William F. Blankenship, a Board-certified orthopedic
surgeon, to determine whether he had right foot drop.10 Dr. Blankenship examined appellant on
August 20, 2013 and reviewed various medical records. He noted a history of injury lifting bags
on March 2, 2006. Dr. Blankenship also noted that appellant had undergone two lumbar
surgeries in 2007 and another surgical procedure in April 2009. Appellant reportedly advised
Dr. Blankenship that he had right foot drop problems since the original onset in 2006. On
physical examination Dr. Blankenship noted that appellant had a tremor while sitting in the
examination room. Appellant’s right foot was in inversion and plantar flexion. Examination of
the right foot revealed some decreased skin temperature and hyperemia. Dr. Blankenship noted
that he did not see any skin distribution changes in the right foot as compared to the left foot, nor
in hair or nail. Appellant reportedly commented that the hair on his left leg grew faster than on
the right. Dr. Blankenship also noted that, as appellant stood in an unknown position, his right
foot went out of the inverted position and became more plantar grade. He further commented
that examination of the right foot revealed no excessive callus formation in relation to the left
foot. Additionally, Dr. Blankenship noted that there was no muscle activity whatsoever to
attempt to move the right foot from the held inverted plantar flexed position. Knee jerks were
10

OWCP previously referred appellant to Dr. Thomas P. Rooney and Dr. Kenneth M. Rosenzweig, both of whom
are Board-certified orthopedic surgeons. Dr. Rooney examined appellant on August 31, 2011 and recommended
additional testing, which included electromyography and nerve conduction studies, a whole body bone scan and
computerized tomography angiography of the abdomen and lower extremities. Dr. Rosenzweig subsequently
examined appellant on August 24, 2012. Although their respective reports included findings regarding appellant’s
lower extremities, at the time OWCP focused its inquiry on his ability to return to work and had not specifically
requested that either physician address the cause and/or extent of appellant’s claimed right foot drop. In fact,
OWCP’s referral to Dr. Rooney predated Dr. Stone’s initial September 23, 2011 finding of right foot drop. Because
OWCP’s prior development did not focus on the issue of right foot drop, OWCP subsequently referred appellant to
Dr. Blankenship to address this particular condition.

4

normoactive and equal bilaterally. There was an ankle jerk on the left, but Dr. Blankenship
reportedly could not get an ankle jerk on the right. He attributed this in part to the positioning of
appellant’s right foot and ankle. Dr. Blankenship also noted that there were pulses in both feet.
Appellant’s left and right thigh both measured 40 centimeter (cm). His left calf measured 43 cm,
whereas his right calf measured only 40 cm. Dr. Blankenship commented that appellant had two
knee surgeries on the right side. He further noted that examination of the lumbar spine revealed
a well-healed incisional scar in the lower portion of the spine. Flexion was approximately 65
degrees and hyperextension was neutral.
After describing his own examination findings, Dr. Blankenship provided a synopsis of
the various medical reports and records he reviewed. He then diagnosed lumbar stenosis/spinal
stenosis and status post three surgical procedures. In response to OWCP’s question of whether
appellant had a consequential work-related right foot drop condition, Dr. Blankenship stated that
there was no objective evidence that appellant had drop foot as a result of his work-related
injury.
In a September 25, 2013 decision, OWCP found that appellant had not established that
his claimed right foot drop was causally related to the March 2, 2006 employment injury, the
accepted medical condition(s) or any authorized medical treatment, including OWCP-approved
lumbar surgeries.
LEGAL PRECEDENT
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.11
When an injury arises in the course of employment, every natural consequence that flows
from that injury likewise arises out of the employment, unless it is the result of an independent
intervening cause attributable to claimant’s own intentional misconduct.12 Thus, a subsequent
injury, be it an aggravation of the original injury or a new and distinct injury, is compensable if it
is the direct and natural result of a compensable primary injury.13
ANALYSIS
The Board finds that the case is not in posture for decision.
11

Jaja K. Asaramo, 55 ECAB 200, 204 (2004). Causal relationship is a medical question, which generally
requires rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factors must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factors. Id.
12

Mary Poller, 55 ECAB 483, 487 (2004); 1 Arthur Larson & Lex K. Larson, Larson’s Workers’ Compensation
Law 10-1 (2006).
13

Susanne W. Underwood (Randall L. Underwood), 53 ECAB 139, 141 n.7 (2001).

5

Appellant’s physician, Dr. Stone, consistently reported findings of right foot drop on
physical examination dating back to September 23, 2011. In his March 23, 2013 report,
Dr. Stone attributed appellant’s right foot drop to his employment-related back pathology. He
noted that foot drop had been present for several years before he first saw appellant in May 2011.
In an April 17, 2013 report, the DMA disagreed with Dr. Stone regarding the diagnosis of right
foot drop. OWCP then referred the case to Dr. Blankenship for a second opinion evaluation.
Dr. Blankenship examined appellant on August 20, 2013 and also reviewed various medical
records. His report included, a four-page synopsis of the medical records he reviewed. Based on
his examination and review, Dr. Blankenship diagnosed lumbar stenosis/spinal stenosis and
status post three surgical procedures and found no objective evidence that appellant had drop
foot as a result of his work-related injury.
In its September 25, 2013 decision, OWCP did not specifically rely on Dr. Blankenship’s
August 20, 2013 report, but instead noted the absence of any well-reasoned medical opinion
establishing that a right foot drop condition was causally related to appellant’s March 2, 2006
employment injury.
While the burden lies with appellant to establish entitlement to benefits, once OWCP
undertakes development of the record, it must do a complete job in procuring medical evidence
that resolves the relevant issues in the case.14 Dr. Stone’s various reports did not satisfy
appellant’s burden. Dr. Blankenship performed a second opinion examination for OWCP.
However, his report did not adequately explain how he arrived at his findings. Dr. Blankenship
provided a brief description of his physical examination findings and a four-page synopsis of
appellant’s medical records.15 The Board finds that Dr. Blankenship’s report is insufficient.
Dr. Blankenship does not explain how the medical records and physical examination
demonstrate the absence of right-sided foot drop, which is causally related to appellant’s
accident. OWCP should seek further information and clarification from Dr. Blankenship.16
Accordingly, the case is remanded for further development. After OWCP has developed the
record to the extent it deems necessary, a de novo decision shall be issued.
CONCLUSION
The Board finds that the case is not in posture for decision.

14

Richard F. Williams, 55 ECAB 343, 346 (2004).

15

Noticeably absent from this synopsis was any reference to Dr. Stone’s March 23, 2013 opinion.

16

See Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter
3.500.3f(2)(a) (July 2011).

6

ORDER
IT IS HEREBY ORDERED THAT the September 25, 2013 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this decision of the Board.
Issued: April 17, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

